Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-2, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Birch et al. (Patent NO. US 5,701,667 A; hereinafter Birch) in view of MATSUI et al. (Pub NO. US 2008/0217052 A1; hereinafter Matsui).
Regarding Claim 1, Birch teaches a method (method in Fig. 5A and Fig. below; See Col. 9 Lines 20-55) comprising: 
locating a first reference via (locating refence via 124 in Fig. 5A and Fig, below; See Col. 9 Lines 20-55) in a first set of plated vias (set of plated vias 112, 115, 124 in Fig. 5A and Fig. below; See Col. 9 Lines 20-55) on a printed circuit board (on printed circuit board 74 in Fig. 5A and Fig. below; See Col. 9 Lines 20-55); 
applying a reference lead to the first reference via (124 is connected to reference lead 130 in Fig. 5A and Fig. below; See Col. 9 Lines 20-55); 
locating a first test via (locating first test via 112 in Fig. 5A and Fig. below) in the first set of plated vias (set of plated vias 112, 115, 124 in Fig. 5A and Fig. below; See Col. 8, Lines 25-40; Col. 9 Lines 20-55); 

    PNG
    media_image1.png
    755
    817
    media_image1.png
    Greyscale

Birch is silent about applying a test lead to the first test via; 
measuring a first electrical conductance between the first reference via and the first test via; and 
identifying a first property of a first core layer of the printed circuit board based on the first electrical conductance.
Matsui teaches applying a test lead to the first test via (apply test lead 32B to second test via 22 in Fig. 3; See [0039]);
measuring a first electrical conductance between the first reference via and the first test via (measuring conductance between test via 22 and reference via 14 in Fig. 3 and Fig. below; See [0039]); and 
identifying a first property of a first core layer of the printed circuit board based on the first electrical conductance (See [0045]-[0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Birch by applying a test lead to the first test via; measuring a first electrical conductance between the first reference via and the first test via; and identifying a first property of a first core layer of the printed circuit board based on the first electrical conductance, as taught by Matsui in order to test hole (Matsui; [0014]).

    PNG
    media_image2.png
    687
    777
    media_image2.png
    Greyscale

Regarding Claim 2, Birch in view of Matsui teaches the method of claim 1. Matsui further teaches further comprising: 
applying the test lead to a second test via in the set of plated vias (apply test lead 32B to one of 22 is second test via in Fig. 3; See [0039]); and 
measuring a second electrical conductance between the first reference via and the second test via (See [0039]).

    PNG
    media_image3.png
    704
    777
    media_image3.png
    Greyscale

Regarding Claim 5, Birch in view of Matsui teaches the method of claim 1. Matsui further teaches further comprising: 
applying the reference lead to a second reference via (apply reference lead 32A to one of 14 is second reference via in Fig. 5A; See [0039]); 
applying the test lead to a second test via in the set of plated vias (apply test lead 32B to one of 22 is second test via in Fig. 5A; See [0039]); 
measuring a second electrical conductance between the second reference via and the second test via (measuring conductance between one of second test via 22 and one of second reference via 14 in Fig. 3; See [0039]); 
Regarding Claim 6, Birch in view of Matsui teaches the method of claim 1. Matsui further teaches further comprising: 
locating a second reference via in a second set of plated vias on the printed circuit board (locating one of second reference via 14 of set of vias 14/20 in Fig. 3; See [0039]); 
applying the reference lead to the second reference via (apply reference lead 32A to second reference via 14 in Fig. 3; See [0039]);
 locating a second test via in the second set of plated vias (locating one of second test via 22 of set of vias 14/20 in Fig. 3); 
applying the test lead to the second test via (apply test lead 32B to second test via 22 in Fig. 3; See [0039]); 
measuring a second electrical conductance between the second reference via and the second test via (See [0039]); and
 identifying a second property of a second core layer of the printed circuit board based on the second electrical conductance (See [0045]-[0047]).

    PNG
    media_image3.png
    704
    777
    media_image3.png
    Greyscale

Regarding Claim 7, Birch in view of Matsui teaches the method of claim 6. Matsui further teaches wherein the first reference via and the second reference via are the same via (all reference vias 14 in Fig. 3 are same; See [0039]).
Regarding Claim 8, Birch in view of Matsui teaches the method of claim 1. Matsui further teaches further comprising: 
locating a first reference location on the first core layer, wherein the first reference location corresponds to the first reference via (locating one of first reference via 14 of first reference location and this vias are in multilayer as interpreted as first core layer in Fig. 3; See [0035], [0039]); 
locating a first test location on the first core layer, wherein the first test location corresponds to the first reference via (locating one of first test via 22 of first test location and this vias are in multilayer as interpreted as first core layer in Fig. 3; See [0035], [0039]);
detecting a conductive metal trace formed on the first layer between the first reference location and the first test location (See [0039]); and
identifying the first property of the first core layer of the printed circuit board based on the detecting (See [0045]-[0047]).

    PNG
    media_image4.png
    837
    819
    media_image4.png
    Greyscale

Regarding Claim 9, Birch in view of Matsui teaches the method of claim 8. Matsui further teaches wherein the locating the first reference location, locating the first test location (locating one of first reference via 14 of first reference location, locating one of first test via 22 of first test location and this vias are in multilayer as interpreted as first core layer in Fig. 3; See [0035], [0039]), and detecting occur prior to a lamination process (See [0031]).
Regarding Claim 11, Birch in view of Matsui teaches the method of claim 1. Matsui further teaches further comprising identifying the first test via as an “initial via.”. (identifying one of test vias 22 in Fig. 3 as initial via; See [0039])
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Matsui further in view of Tsujino et al. (Pub NO. US 2019/0035593 A1; hereinafter Tsujani).
Regarding Claim 10, Birch in view of Matsui teaches the method of claim 8. Matsui teaches wherein the locating the first reference location, locating the first test location (locating one of first reference via 14 of first reference location, locating one of first test via 22 of first test location and this vias are in multilayer as interpreted as first core layer in Fig. 3; See [0035], [0039]), and detecting occur after a lamination process (See [0031]).
Birch in view of Matsui is silent about wherein the detecting comprises identifying an x-ray image of the conductive metal trace.
Tsujani teaches regarding through-hole (See [0040]) wherein the detecting comprises identifying an x-ray image of the conductive metal trace (See [0095]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Birch and Matsui by detecting comprises identifying an x-ray image of the conductive metal trace, as taught by Tsujani in order to generate x-ray image (Tsujani; [0001]).

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 20 is rejected under 35 U.S.C. 102(a1) is being anticipated by MATSUI et al. (Pub NO. US 2008/0217052 A1; hereinafter Matsui).
Regarding Claim 20, Matsui teaches a method of making a printed circuit board (10 in Fig. 3 and Fig. below; See [0031]), comprising:
forming a first core layer (core layer 10a in Fig. 3 and Fig. below; See [0031]); 
creating a first reference location on the first core layer (See first reference location of 14 on 10a in fig. 3 and Fig. below; See [0031]); 
creating a first test location on the first core layer (See first test location of 20 on 10a in fig. 3 and Fig. below; See [0035]);
forming an electrical connection between the first reference location and the first test location (See [003]-[0035]);
laminating the printed circuit board (See [0031]);
drilling a first reference via through the printed circuit board at the first reference location (drilling first reference hole 14 on 10a in fig. 3 and Fig. below; See [0034]-[0035]);
drilling a first test via through the printed circuit board at the first test location (drilling first test hole 20 on 10a in fig. 3 and Fig. below; See [0034]-[0035]); and
plating the first reference via and the first test via (See [0031]-[0035]).

    PNG
    media_image4.png
    837
    819
    media_image4.png
    Greyscale

Allowable Subject Matter

8.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 3, none of the prior art fairly teaches or suggests the method of claim 2, wherein the identifying comprises:
 recording the first electrical conductance as a first value in a core lot code; 
recording the second electrical conductance as a second value in the core lot code; and 
comparing the core lot code to a set of reference core lot codes.
10.	Regarding Claim 4, none of the prior art fairly teaches or suggests the method of claim 1, further comprising: 
generating a core lot code that reflects the property of the core layer; and 
printing the core lot code on the surface of the printed circuit board.

Reason for Allowance

11.	Claims 12-19 are allowed. Examiner’s reasons for allowance are following:

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 12: 
As to claims 12-19 the present invention is direct to a printed circuit board comprising: Independent claim 12 identifies the uniquely distinct features of “a set of core layers; a set of reference vias; and a set of core codes, wherein each core code corresponds to a core layer in the set of core layers, and wherein each core code comprises a set of test vias; wherein a pattern of electrical connections between the set of test vias in a particular core code and a particular reference via in the set of reference vias signifies a property of the particular core layer to which the particular core code corresponds”.
The closest prior art, Birch et al. (Patent NO. US 5,701,667) in view of MATSUI et al. (Pub NO. US 2008/0217052 A1) teaches System and Method of Printed Circuit Board, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. QIN et al. (Pub NO. US 2014/0229783 A1) discloses In-Circuit Structure for Printed Circuit Board.
	b. Farkas et al. (Patent NO. US 7,676,920 B2) discloses Method of Processing a Circuit Board.
	c. Lorenz et al. (Patent No. US 7,619,434 B1) discloses System for Multiple Layer Printed Circuit Board.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858